Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claim 53 is objected to as it is missing a period at the end of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (Tetrahedron 2010, 66, 7726-7731).
Compound 2a of Ueda et al. has the structure (CH3O)3Si─≡─Ph, which anticipates Formula (II) of claim 8 and Formula (IIa) of claim 9.  As applied to formulae (II) and (IIa), variable A is equal to aryl, variable n is equal to 1, variable a is equal to zero, and variables R1 and R3 are equal to methyl.

Claims 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marciniec et al. (Angew. Chem. Int. Ed. 2006, 45, 8180-8184).
Marciniec et al. teaches the compound 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 in Table 1.  As applied to Formulae (II) and (IIa) of claims 8 and 9, variables R1 and R3 are equal to ethyl, variable n is equal to 1, variable a is equal to zero, variable A is equal to X1-Y-(Z)b with X1 equal to a C6 alkylene, variable Y equal to O, variable b is equal to 1, and variable Z is equal to Si(R10)3 with R10 equal to methyl.  This compound also anticipates claim 11 with the variable assignments being the same as for claims 8 and 9.

Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corriu et al. (Chem. Mater. 1992, 4, 1217-1224). 
Corriu et al. teaches compound 5 on page 1218 which has the structure (MeO)3Si─≡─Si(OMe)3.  As applied to formulae (II) and (IIa) of claims 8 and 9, variables R1 and R3 are equal to methyl, variable n is equal to 1, variable a is equal to zero, variable A is equal to ─Si(R5)a(OR6)2-a(OR4) with variable a equal to zero, and variables R4 and R6 equal to methyl.  This compound also anticipates claim 10 with the variable assignments being the same as for claims 8 and 9.

Claims 49-52 and 54-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (JP-H01-110545).  A machine translation of this document is relied upon for citation purposes.
Claim 49: Hashimoto et al. teaches the silane coupling agent 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
which is employed in the working examples.  Specifically, Hashimoto et al. teaches the anionic polymerization of isoprene using 1,5 sec-butyllithium followed by polymerization for 2 hours.  Then, the silane conjugated diene compound above is added and the solution is mixed for 48 hours to obtain a reaction product.  The example taught by Hashimoto et al. anticipates claim 49 as the silane coupling agent reads on Formula (V) of claim 49 with variable R equal to H, variable x equal to 3, and variable R’ equal to -O-i-Pr.  The example taught by Hashimoto et al. provides a polymer of isoprene and then provides a compound satisfying formula (V), then reacts the polymer with the compound of Formula (V) under conditions to afford a modified polymer product.
Claim 50: Hashimoto et al. teaches that the silane-modified polymers prepared therein, such as in the working example, contain a cis-1,4 type double bond (page 6).  The benefits of employing polymers with a high cis content are well known in the prior art, and polymers having a cis content within Applicants claimed range are at once envisaged, thereby anticipating claim 50.
Claims 51 and 52: The working example of Hashimoto et al. employs isoprene, which anticipates claims 51 and 52.
Claim 54: The working example of Hashimoto et al. prepares a modified polymer according to the process of claim 49, thereby anticipating claim 54.
Claims 55 and 56: The modified polymers taught by Hashimoto et al. are employed in compositions which comprise one or more fillers, including carbon black or silica as taught on page 7 of the machine translation, thereby anticipating claims 55 and 56.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 53 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (JP-H01-110545), as applied to claim 49 above.
Claim 53: Hashimoto et al. teaches that the polymerizable compound containing at least one carbon-carbon double bond includes 1,3-butadiene (page 4 of the translation).  It would have therefore been obvious to have selected this monomer and employ it in the manner exemplified by Hashimoto et al., thereby satisfying claim 53.
Claim 57: Hashimoto et al. teaches that the rubber compositions taught therein are used in various rubber products such as tires (page 9).  One having ordinary skill in the art would understand that tire formulations routinely include natural rubbers.  The inclusion of one or more natural rubbers to the rubber compositions taught by Hashimoto et al. would have thereby been obvious to one having ordinary skill in the art, thereby satisfying claim 57.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of U.S. Patent No. 10,919,989. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 31 of the ‘989 patent is identical to claim 40 regarding the second catalyst recited in claim 40.  Applicants should remove this portion of the claim to overcome this rejection.  More specifically, the catalyst recited in instant claim 40 should amended to be a mixture of (A) compound of Formula M2(HA2)A23; (B) a halogen containing compound; and (C) an organometallic compound, wherein M2 is a lanthanide metal and A2 is a C8-20 carboxylate only.

Allowable Subject Matter
Claims 35-39 are allowed.  Hashimoto et al. does not teach or suggest modified polymers which satisfy the structural limitations of formula (IV). As an important note, independent claim 35 recites that variable k is equal to 1 OR 500, not 1 to 500.  Applicants specification also only teaches that variable k is equal to 1 OR 500.  Because no teaching that variable k is equal to 1 to 500 is present in Applicants specification, only values where k is equal to 1 or 500 are covered by Applicants claimed invention as well as Applicants originally filed disclosure.  
Claims 45-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Hashimoto et al. does not teach or suggest a polymerization catalyst which satisfies the limitations of independent claim 41, from which claims 45-48 depend.  Claim 40 would be in condition for allowance once the double patenting rejection above is overcome.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766